                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


KEITH ALAN LUDLUM,                            )
               Plaintiff,                     )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:18-CV-90-FL
UNITED FOOD & COMMERCIAL                      )
WORKERS INTERNATIONAL UNION,                  )
ANTHONY M. PERRONE, and ALVIN                 )
VINCENT, JR.                                  )
                Defendants.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss plaintiff’s complaint for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 19, 2019, and for the reasons set forth more specifically therein, that defendants’ motion to
dismiss is GRANTED.

This Judgment Filed and Entered on April 19, 2019, and Copies To:
Keith Alan Ludlum (via US mail) 8394 NC 131 Hwy, Bladenboro, NC 28320
Narendra K. Ghosh / Peter J. Ford / Paul E. Smith (via CM/ECF Notice of Electronic Filing)


April 19, 2019                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
